Title: To Alexander Hamilton from Timothy Pickering, 18 July 1798
From: Pickering, Timothy
To: Hamilton, Alexander



(Confidential)
Philadelphia July 18. 98
Dr Sir,

I have before me yours of yesterday. In the morning of yesterday Mc.Henry returned with Genl. Washington’s acceptance of the command of the armies, and a list, in the General’s own hand writing, in which the names of the Inspector General and Major Generals stand thus




Inspector General,
Alexander Hamilton.


Major General,
Charles C. Pinckney


ditto
Henry Knox


dittoditto




Henry Lee
}
for the provisional army


Edwd. Hand





Then follow the names of old officers from whom to select brigadiers &c. and unfortunately, among those for brigadiers, was that of William S. Smith, the President’s son-in-law. It was concluded yesterday to nominate Mr. Dayton (the Speaker of the House) Adjutant General, with the rank of Brigadier Genl. But I believe the President has changed his mind, and will appoint Dayton 3d brigadier, & Smith 4th with the office of Adjutant Genl. Your nomination stands first, as above—thus—A. Hamilton of New York, Inspector Genl. with the rank of Major General. I deprecate the appointment of Smith, which will injure the President in two ways 1st. because he is the President’s son-in-law—for this will be contrasted with Genl. Washington’s caution to steer clear of his relations. 2d. because Smith is a bankrupt, and if I am rightly informed, with a ruined reputation.
I have not time now to add but that I am as ever Sincerely yours

T. P.


P.S. I wish the Senate, after passing on the Inspector General & Major General, may postpone all the Brigadiers, till next session, in autumn. Then perhaps a better arrangement may be made. Pardon me for repudiating exceedingly the idea of your being made subordinate to Knox. Nobody ever thought of such a thing.

Coll. Hamilton

 